                                       Case: 20-12436                  Doc: 5      Filed: 07/22/20          Page: 1 of 3


                                                                          LOCAL FORM 2
                                                                     PAY ADVICE COVER SHEET

                                                            UNITED STATES BANKRUPTCY COURT
                                                        WESTERN DISTRICT OF OKLAHOMA
 In re:                                                                              )
                Leslie Paul Shrum                                         ,          )
                                                                          ,          )              Case No.
                                                                                     )              Chapter       7
 Debtor..                                                                            )

                                                                     PAY ADVICE COVER SHEET

            The following pay advice/income record information is filed on behalf of the debtors:

                          Pay advices are attached as follows:

 Employer                                                                       Beginning date                        Ending date
  VIP Electric & Security OK                                                    01/01/2020                            07/17/2020




                          The debtor certifies by his/her signature below that he/she has no pay records because:

            Dated on         July 22, 2020          .

                                                                                    /s/ Leslie Paul Shrum
                                                                                    Leslie Paul Shrum
                                                                                    (Debtor Signature)
                                                                                         Pro se Debtor
                                                                                         Represented by Counsel


                                                                                    /s/ L. Todd Nalagan OBA#
                                                                                    (Attorney Signature)
                                                                                    L. Todd Nalagan OBA# 18119
                                                                                    3750 W. Main St.
                                                                                    Ste. AA
                                                                                    Norman, OK 73072
                                                                                    405-364-1668
                                                                                    1-866-260-5899
                                                                                    Lnalagan1@cox.net




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case: 20-12436      Doc: 5     Filed: 07/22/20   Page: 2 of 3




VIP Electric & Security OK # 1043 / #52724

Payroll Details

Jan 01 - Dec 31, 2020

            Pay       Rate      Hrs       Amt       Deductions
                                                             Amt   Employee-paid
                                                                            Amt Taxes
Shrum,      Sal          $25.00     86.67 $2,166.67                FIT       $227.00
Leslie P.                                                          SS        $134.33
  Net                                                              Med         $31.42
$1,688.92                                                          OK PIT      $85.00
Shrum,      Sal         $25.00     86.67 $2,166.67                 FIT       $227.00
Leslie P.                                                          SS        $134.34
  Net                                                              Med         $31.41
$1,688.92                                                          OK PIT      $85.00
Shrum,      Sal         $25.00     86.67 $2,166.67                 FIT       $227.00
Leslie P.                                                          SS        $134.33
  Net                                                              Med         $31.42
$1,688.92                                                          OK PIT      $85.00
Shrum,      Sal         $25.00     86.67 $2,166.67                 FIT       $227.00
Leslie P.                                                          SS        $134.33
  Net                                                              Med         $31.42
$1,688.92                                                          OK PIT      $85.00
Shrum,      Sal         $25.00     86.67 $2,166.67                 FIT       $227.00
Leslie P.                                                          SS        $134.34
  Net                                                              Med         $31.41
$1,688.92                                                          OK PIT      $85.00
Shrum,      Sal         $25.00     86.67 $2,166.67                 FIT       $227.00
Leslie P.                                                          SS        $134.33
  Net                                                              Med         $31.42
$1,688.92                                                          OK PIT      $85.00
Total

Net       Sal                     520.02 ########                  FIT      $1,362.00
$10,133.5                                                          SS        $806.00
2                                                                  Med       $188.50
                                                                   OK PIT    $510.00
Grand Total

Net                               520.02 ########                           $2,866.50
            Case: 20-12436      Doc: 5   Filed: 07/22/20   Page: 3 of 3




Company Contributions
        Amt       Company-paid
                          Amt Taxes
                  FUTA        $0.00
                  SS        $134.33
                  Med        $31.42
                  OK SUI      $2.17
                  FUTA        $0.00
                  SS        $134.34
                  Med        $31.41
                  OK SUI      $2.17
                  FUTA        $3.00
                  SS        $134.33
                  Med        $31.42
                  OK SUI      $2.17
                  FUTA       $13.00
                  SS        $134.33
                  Med        $31.42
                  OK SUI      $2.16
                  FUTA       $13.00
                  SS        $134.34
                  Med        $31.41
                  OK SUI      $2.17
                  FUTA       $13.00
                  SS        $134.33
                  Med        $31.42
                  OK SUI      $2.17


                 FUTA       $42.00
                 SS        $806.00
                 Med       $188.50
                 OK SUI     $13.01


                          $1,049.51
